NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY M. LAWRENCE,                             No. 17-16119

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00762-JCM-VCF

 v.
                                                MEMORANDUM*
JAMIE KRAHNE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Johnny M. Lawrence appeals pro se from the district court’s judgment in his

42 U.S.C. § 1983 action alleging claims related to prior state court proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a denial of a motion for default judgment. DIRECTV, Inc. v. Huynh, 503


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 847, 852 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion in denying Lawrence’s motions

for default judgment because Lawrence never properly served the summons and

complaint on defendants. See Crowley v. Bannister, 734 F.3d 967, 974-75 (9th

Cir. 2013) (“A federal court is without personal jurisdiction over a defendant

unless the defendant has been served in accordance with Fed. R. Civ. P. 4.”

(citation and internal quotation marks omitted)).

      We do not consider the district court’s dismissal of Lawrence’s action for

insufficient service of process because Lawrence does not raise this issue in his

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (“This

court will not ordinarily consider matters on appeal that are not specifically and

distinctly raised and argued in appellant’s opening brief.” (citation and internal

quotation marks omitted)).

      We do not consider the merits of Lawrence’s claims because the district

court did not address them.

      AFFIRMED.




                                          2                                    17-16119